Entered: April 6th, 2020
                              Case 20-10013      Doc 17   Filed 04/06/20   Page 1 of 2
Signed: April 3rd, 2020

SO ORDERED
NO TIMELY OPPOSITION FILED.




                                     UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF MARYLAND
                                              AT BALTIMORE

         In Re:       Mary Dell'Aquila aka Mary Salah         Case No. 20-10013-NVA
                                                              Chapter 13

         **********************************
         NEW RESIDENTIAL MORTGAGE, LLC,
         Movant (Flagstar Bank, FSB), Servicer

         vs.

         Mary Dell'Aquila aka Mary Salah, Debtor
         aka Mary E. Dell'Aquila
         Robert S. Thomas, II, Trustee
         Respondents

                                  ORDER TERMINATING AUTOMATIC STAY
                            Real Property at 810 Rappolla St, Baltimore, Maryland 21224

         Upon consideration of the Motion for Relief from Stay filed by the Movant, NEW
         RESIDENTIAL MORTGAGE, LLC, Movant (Flagstar Bank, FSB), Servicer for good cause
         shown, and no opposition having been filed thereto, it is:


         18-604353
                  Case 20-10013       Doc 17      Filed 04/06/20     Page 2 of 2




         ORDERED, that the stay of 11 U.S.C. Section 362(a) be and hereby is terminated so as to
permit the Noteholder, or its assigns, to enforce its rights under the provisions of the Deed of
Trust, and/or to resume or commence foreclosure proceedings under the provisions of the Deed
of Trust dated July 23, 2015, and recorded among the land records of Baltimore City, Maryland,
at Liber 17399 and folio 412 and secured by the real property of the Debtor at 810 Rappolla St,
Baltimore, Maryland 21224; provided, however, that any surplus proceeds from the foreclosure
sale, after the satisfaction of Movant’s debt and payment of sale costs, shall be paid to the trustee
for distribution through the bankruptcy estate, and, it is further;

        ORDERED, that this relief shall apply to proceedings for possession of the real property
after the foreclosure.

       ORDERED, that the additional stay provided by Bankruptcy Rule 4001(a)(3) is waived.

PARTIES TO RECEIVE COPIES:

Mary Dell'Aquila aka Mary Salah
2831 Keats Court
Abingdon, Maryland 21009

Copies were sent electronically via the CM/ECF system to Edward C. Christman, Jr., Attorney for
Debtor and Robert S. Thomas, II, Trustee.

                                          End of Order




18-604353
